Response to Amendment
This action is responsive to applicant’s amendment and remarks received on 08/23/2022.  Claims 1-20 have been presented for examination.  Claim 1 has been amended.  Claims 1-20 have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/23/2022 has been entered.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Caterino (Pub. No.: 2018/0122219 A1) in view of Kurita (Pub. No.: 2007/0116292 A1) and Dellarciprete (Pub. No.: 2015/0223057 A1).
1) In regard to claim 1, Caterino discloses the claimed system (fig. 1: 100), comprising: 
a plurality of communication nodes (fig. 1: 112A-N) configured in a wireless mesh network or a low- power wireless network (¶0051); 
a sensor (fig. 1: 104A-N), assigned to a monitored subject (fig. 1: 102), comprising: 
a first wireless network interface (fig. 2: 212A), for a first wireless network, adapted to communicate with the wireless mesh network or the low-power wireless network (¶0051); and 
a second wireless network interface (fig. 2: 212B), for a second wireless network, adapted to communicate with a mobile device (fig. 2: 124 and ¶0048); and 
one or more processors (fig. 2: 208) adapted to: 
receive via the first wireless network (¶0042); and 
transmit via the second wireless network (¶0048 and ¶0051).
Caterino does not explicitly disclose the processor is adapted to receive an indicator to transmit an identification message to the mobile device, based on receiving the indicator transmit the identification message to the mobile device, and the mobile device is adapted to receive the identification message and to transmit a query, in response to and based on the identification message, to a cloud server.
However, Kurita discloses it has been known to configure a processor to receive an indicator to transmit an identification message to a mobile device (Kurita ¶0107-¶0108), and based on receiving the indicator transmitting the identification message to the mobile device (Kurita ¶0107-¶0108).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the processor of Caterino to receive a message and transmit the message to a mobile device, as taught by Kurita.
One skilled in the art would be motivated to modify Caterino as described above in order to use a known technique for authenticating devices within a system. 

Furthermore, Dellarciprete discloses it has been known for a local communication system mobile device to receive identification regarding a local element, and the mobile device is adapted to transmit a query, in response to and based on the identification message, to a cloud server (¶0037).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the claimed invention was filed to allow the system of Caterino mobile device to transmit to a server local identification information, as taught by Dellarciprete.
One skilled in the art would be motivated to modify Caterino as described above in order to allow information to store information regarding local elements remotely, thereby, lowering the cost of local equipment.
 
2) In regard to claim 2 (dependent on claim 1), Caterino, Kurita and Dellarciprete further disclose the system of claim 1, wherein transmitting the query to the cloud server comprises transmitting, via a third wireless network, the query to a managing computing system on the cloud server (Leppanen fig. 1: 170 and ¶0060).

3) In regard to claim 3 (dependent on claim 2), Caterino, Kurita and Dellarciprete further disclose the system of claim 2, wherein the managing computing system is adapted to: 
transmit, to the sensor, via the first wireless network, the indicator to transmit the identification message to the mobile device (Kurita fig. 5: S503); 
receive, from the mobile device, via the third wireless network, the request based on the identification message (Kurita fig. 5: S507); and 
based on receiving the request, transmit, to the mobile device, via the third wireless network, a response to the request based on the identification message (Kurita fig. 5: S513-S515). 

4) In regard to claim 4 (dependent on claim 2), Caterino, Kurita and Dellarciprete further disclose the system of claim 2, wherein the mobile device is adapted to execute a software application to generate the request based on the identification message and displays a user interface including the response to the request based on the identification message (Caterino and Kurita does not explicitly disclose the above claim limitation. However, official notice is taken that both the concept and advantage is known for a mobile device to display a user interface of a requested action, in order to provide an indication to the user a request has been sent to their mobile device, thereby, increasing security of the device).

5) In regard to claim 5 (dependent on claim 2), Caterino, Kurita and Dellarciprete further disclose the system of claim 2, wherein the request based on the identification message includes a request to identify a worker associated with the identification message, and wherein the response to the request based on the identification message includes an identification of a worker associated with the identification message (Caterino and Kurita does not explicitly disclose the above claim limitation. However, Applicant admits that both the concept and advantage to transmit a message with respect to identification of a worker, in order to keep track of workers within a defined area).

6) In regard to claim 6 (dependent on claim 1), Caterino, Kurita and Dellarciprete further disclose the system of claim 1, wherein the identification message includes a unique identifier, wherein the unique identifier includes a manufacturer identifier, a firmware version, and/or a serial number (Caterino and Kurita does not explicitly disclose the above claim limitation. However, Applicant admits that both the concept and advantage to include in an identification message a manufacturer identifier, a firmware version, and/or a serial number, in order to provide authenticating information to the receiving device).

7) In regard to claim 7 (dependent on claim 1), Caterino, Kurita and Dellarciprete further disclose the system according to claim 1, wherein the plurality of communication nodes and the sensor include one or more transmitters that are adapted to transmit information using a plurality of communication channels, wherein each transmitter has specific time slots in which to transmit information, wherein the system is adapted to dynamically assign time slots for each of the transmitters (Caterino and Kurita does not explicitly disclose the above claim limitation. However, Applicant admits that both the concept and advantage to create time slots for communication, in order to avoid crashing of signals).

8) In regard to claim 8 (dependent on claim 1), Caterino, Kurita and Dellarciprete further disclose the system according to claim 1, wherein the sensor is adapted to determine the location of the sensor based on detection of one or more of the plurality of communication nodes in the wireless mesh network or the low-power wireless network, wherein the determination of the location is determined responsive to detected signal strength of the one or more of the plurality of communication nodes in the wireless mesh network or the low-power wireless network (Caterino and Kurita does not explicitly disclose the above claim limitation. However, Applicant admits that both the concept and advantage to determine a location of a sensor based on the node which is communicating the sensor, in order to use a known location determination technique in the art).

Allowable Subject Matter
Claims 9-20 are allowed.

Response to Arguments
Applicant's arguments with respect to the amended claims, based solely on the amendments to the claims, have been considered but are moot because the arguments do not apply to the combination of the references including new prior art being used in the current new grounds of rejection for the newly added limitations to the claims. Furthermore, the well-known in the art statements in the above Office action is taken to be admitted prior art due to applicant failure to traverse the examiner’s official notice.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS J KING whose telephone number is (571)270-5160. The examiner can normally be reached Mon-Fri 6:00 - 2:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan-Zhen Wang can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CURTIS J KING/Primary Examiner, Art Unit 2684